Citation Nr: 1644975	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board denied the claim in a January 2015 decision.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court). In a March 2016 order, the Court vacated and remanded the Board's decision.  This remand serves to effectuate the Court's order.  

The Veteran appeared at a Travel Board hearing in May 2014.  A transcript is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all available Department of Defense agencies to determine as to if herbicides were MOVED, STORED, OR OTHERWISE USED in Okinawa at any point during the Vietnam Era: in particular, between 1963 and 1965, were there were any operations regarding the movement or use of herbicides throughout the island.  Appropriate queries to the National Archives should be made to complete the search.  

*Special note must be made of  OPERATION RED HAT, which, purportedly, was a movement of stored herbicides and other toxins off of the island to Johnson Atoll in 1971.  Should herbicides have actually been removed from Okinawa as alleged, the location and length of storage on the island should be documented.  

*THE AOJ/RO MUST CONDUCT ANY APPROPRIATE RESEARCH, INCLUDING BUT NOT LIMITED TO the Veteran's specific unit (53rd Transportation Company).  

THE AOJ/RO MUST RESEARCH movement through the port of Okinawa and through its airbases (Kadena Air Base or Futenma Marine Corps Air Station) would be larger than any specific unit's participation, and as the contents of moved supplies may not be readily known to the individual logistics unit doing the transport, ship manifests, aircraft cargo registries or other pertinent Department of Defense records should be searched.  

*Should, after an exhaustive search of appropriate Department of Defense/National Archives records, no evidence of any herbicide usage at Okinawa be found (or should it be found that usage was after 1965), so document the record.  The Veteran is to be reminded of his ability to submit evidence of alleged direct exposure to herbicides on his own, and any evidence purporting to establish such exposure should be associated with the record.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.      

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




